       Case 2:18-cv-00065-BMM Document 132 Filed 08/19/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION

 CLARK CANYON HYDRO, LLC,                     CV-18-65-BU-BMM

 Plaintiff,                                            ORDER

 vs.

 IDAHO POWER COMPANY,

 Defendant.

       The Court has been informed that this case has settled at a settlement

conference conducted by Magistrate Judge John Johnston on August 19, 2020.

Accordingly, IT IS HEREBY ORDERED that all deadlines and hearings in this

case are VACATED. The parties shall file a stipulation for dismissal and submit

a proposed order of dismissal to the undersigned on or before September 19,

2020, or show good cause for their failure to do so.


       DATED this 19th day of August, 2020.




                                       -1-
